 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT
 8                         FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    ANDREW R. ORTIZ and RENE ORTIZ,                  No. 2:18-cv-02396-KJM-AC
11                       Plaintiff,
12           v.                                        FINDINGS AND RECOMMENDATIONS
13    CLIENT SERVICES, INC.,
14                       Defendant.
15

16          Plaintiffs are proceeding in this action pro se. The matter was accordingly referred to the

17   undersigned for pretrial matters by E.D. Cal. R. (“Local Rule”) 302(c)(21). On April 23, 2019,

18   the court granted defendant’s motion to dismiss with leave for plaintiffs to file an amended

19   complaint. ECF No. 22. Since that date, the undersigned has issued two orders to show cause

20   why plaintiffs’ failure to file an amended complaint should not result in a recommendation of

21   dismissal for failure to prosecute. ECF Nos. 24, 27. Plaintiffs responded to the first show-cause

22   order, requesting a continuance so that they could attempt to resolve the matter out of court. ECF

23   No. 25. The court granted them an additional 30 days to file an amended complaint, warning that

24   a failure to amend may result in a dismissal recommendation. ECF No. 26 at 2.

25          Having received no amended complaint, on July 15, 2019, the court issued its second

26   show-cause order, cautioning plaintiffs that failure to respond in writing within 14 days would

27   result in a dismissal recommendation and that absent an exceedingly strong showing of good

28   cause, no further extensions would be granted. ECF No. 27.
 1          Despite their extended opportunity to file their amended complaint, plaintiffs have not
 2   responded to the court’s recent orders or taken the necessary action to continue prosecuting this
 3   case. Therefore, IT IS HEREBY RECOMMENDED that this action be dismissed, without
 4   prejudice, for lack of prosecution and for failure to comply with the court’s orders. See Fed. R.
 5   Civ. P. 41(b); Local Rule 110.
 6          These findings and recommendations are submitted to the United States District Judge
 7   assigned to this case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen (14)
 8   days after being served with these findings and recommendations, plaintiffs may file written
 9   objections with the court. Such document should be captioned “Objections to Magistrate Judge’s
10   Findings and Recommendations.” Local Rule 304(d). Plaintiffs are advised that failure to file
11   objections within the specified time may waive the right to appeal the District Court’s order.
12   Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
13   DATED: August 1, 2019
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
